Citation Nr: 1451992	
Decision Date: 11/24/14    Archive Date: 12/02/14

DOCKET NO.  12-21 262	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to an increase in the amount of special apportionment of the Veteran's disability benefit on behalf of the minor child, A.K. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars


ATTORNEY FOR THE BOARD

Betty Lam, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 2000 to November 2004 and from May 2006 to September 2006.  The Veteran has been declared incompetent and his father has been named his legal custodian for the purpose of receiving VA compensation benefits.  The Appellant is the Veteran's ex-spouse and the custodian of his minor child, A.K. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 special apportionment decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  In this decision, the RO granted a special apportionment of the Veteran's VA disability compensation benefits in the monthly amount of $555.00 to his dependent child, A.K., payable to the Appellant, his ex-spouse, as custodian.  The Appellant appealed the amount of this apportionment to the Board. 

The Board notes that, in addition to the paper claims file, there are also Virtual VA and Veterans Benefits Management Systems (VBMS) paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals that an October 2013 Informal Hearing Presentation has been submitted on behalf of the Veteran by his representative.  This has been considered by the Board in adjudicating this matter.  The remaining documents in the Virtual VA and VBMS paperless claims file are either duplicative in the paper claims file or irrelevant to the issue on appeal.   


FINDINGS OF FACT

1.  In a July 2011 special apportionment decision, the RO granted a monthly apportionment of $555.00 of the Veteran's disability compensation benefits to his minor child, A.K., in the custody of the Appellant, his ex-spouse.

2.  The Appellant's gross monthly income of $4,000.00 and monthly apportionment of $555.00 exceeds her expenses of $4,250.00.
 

CONCLUSION OF LAW

The criteria for the Appellant's entitlement, on behalf of the Veteran's minor child, A.K., to an apportionment of the Veteran's VA benefits in the amount in excess of $555.00 are not met.  38 U.S.C.A. §§ 5307, 5313 (West 2002); 38 C.F.R. §§ 3.450, 3.451, 3.665 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

At the outset, the Board notes that a claim for a special apportionment is a "contested claim" and is subject to special procedural regulations as set forth in 38 C.F.R. §§ 19.100, 19.101, 19.102 (2014).  All interested parties will be specifically notified of the action taken by the agency of original jurisdiction in a simultaneously contested claim and of the rights and time limit for initiation of an appeal, as well as hearing and representation rights.  38 C.F.R. § 19.100.  Initially, the Board notes that it appears that contested claim procedures have been followed in this appeal, and that there is no evidence or allegation that such procedures have not been followed. 

The Veterans Claims Assistance Act of 2000 (VCAA) includes VA's enhanced duties to notify and assist claimants for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 and Supp. 2011); 38 C.F.R.         §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014). 

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1). 

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id; see also Pelegrini, 18 Vet. App. at 112. However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.  Here, via a January 2011 letter, the RO informed the Appellant to submit evidence of her monthly income, assets, and expenses.  The Appellant was instructed to reply to the RO's letter within 60 days.  In a March 2011 letter to the Veteran, the RO informed him that they were proposing to reduce his benefits to $123.00, effective May 1, 2011 because of his incarceration.  The Veteran was requested to submitted evidence to show that this action should not be taken as well as an opportunity to appear at a hearing.  The RO informed the Veteran that he had 60 days to submit evidence to show that the proposed reduction of his benefits should not be undertaken.  In essence, each of the above-cited letters served to provide the Appellant and Veteran of the information and evidence needed to substantiate the claim for an apportionment, notice of the evidence that the Appellant and Veteran were expected to provide, and notice of VA's responsibilities in regard to the application of the apportionment.  

The January 2011 notice was furnished prior the special apportionment notice in July 2011, with which the Appellant has disagreed.  The RO provided the a copy of the July 2011 special apportionment decision to the Appellant and the Veteran.  The RO also informed the Appellant and the Veteran that they have 60 days from the date of the letter to appeal the decision.  Further, the RO issued the Appellant an October 2011 Statement of the Case, February 2012 Supplemental Statement of the Case and November 2012 Supplemental Statement of the Case that outlined the pertinent law and regulations.  In a January 2013 letter, the RO informed the Veteran that a notice of disagreement has been filed and enclosed a copy of the October 2011 Statement of the Case, February 2012 Supplemental Statement of the Case and November 2012 Supplemental Statement of the Case.  

Here, via the above-cited March 2011 letter, the RO provided the Veteran of notice of the special apportionment decision for his minor child, A.K., for the period of his incarceration.  By this letter, the Veteran was also invited to submit additional evidence in support of his claim, informed of his right to attend a hearing and advised of his appellate rights.  The Veteran did not respond to the RO's March 2011 letter.  The Board finds that even though the Veteran did not receive a copy of the October 2011 Statement of the Case, February 2012 Supplemental Statement of the Case and November 2012 Supplemental Statement of the Case until January 2013, there is no prejudice to him.  Notably, as discussed below, the outcome of this decision is against the Appellant's appeal.  She is being awarded no additional monies, which means there would be no change to his monthly compensation.  He has also been notified of all the proceedings and invited to participate.  There have also been no allegations of prejudice.  See Shinseki v. Sanders, 556 U.S. 396 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008).  Therefore, the Board may proceed with appellate review of the claim.  The Board finds that all necessary due process requirements have been met in this case, and therefore appellate review is proper at this time without prejudice to either interested party.  Cf. Bernard v. Brown, 4 Vet. App. 384 (1993).


  

II.  Applicable Laws and Regulations

Initially, the Board notes that in the current matter the Appellant was awarded a special apportionment of the Veteran's VA disability benefits, not a general apportionment.  The Appellant argues that the amount of the special apportionment should be greater than the current $555.00. 

General apportionment regulations

VA law provides that if a Veteran is not living with his or her spouse or his or her children are not in the Veteran's custody, all or any part of the pension payable on account of the Veteran may be apportioned as may be prescribed by the Secretary. See 38 U.S.C.A. § 5302 (West 2002).  A "general" apportionment may be paid if the Veteran is not residing with his or her spouse or if his or her children are not residing with the Veteran and the Veteran is not reasonably discharging his responsibility for the spouse's or the children's support.  See 38 C.F.R. § 3.450.  The United States Court of Appeals for Veterans Claims (Court) has held that it is not necessary for the claimant to establish the existence of hardship in order to obtain an apportionment under 38 C.F.R. § 3.450.  See Hall v. Brown, 5 Vet. App. 294 (1993). 

Special apportionment regulations

A "special" apportionment may be paid where hardship is shown to exist but pension may be apportioned between the Veteran and his or her dependents on the basis of the facts of the individual case as long as it does not cause undue hardship to the other persons in interest.  In determining the basis for special apportionment, consideration is to be given to such factors as the amount of VA benefits payable, other income and resources of the Veteran and those dependents in whose behalf the apportionment is claimed, and the special needs of the Veteran, his or her dependents, and the apportionment claimants.  See 38 C.F.R. § 3.451.  It is noted that, ordinarily, a special apportionment of more than 50 percent of a Veteran's benefits would constitute undue hardship on him or her while apportionment of less than 20 percent of his or her benefits would not provide a reasonable amount for any apportioned.  Id.  

Both of these types of apportionments (either "general" or "special" apportionment) are payable to a spouse or dependent.  38 U.S.C.A. § 5307(a)(2); 38 C.F.R. §§ 3.450(a)(1)(ii), 3.451. 

Apportionment during incarceration

A veteran who is incarcerated in a federal, state, or local penal institution in excess of 60 days for conviction of a felony and has a combined rating of 20 percent or more shall not be paid compensation in excess of the amount payable for a disability evaluated as 10 percent disabling beginning on the 61st day of incarceration.  38 U.S.C.A. § 5313; 38 C.F.R. § 3.665.  Benefits for dependents of an incarcerated veteran may only be apportioned on the basis of individual need.  See 38 C.F.R. § 3.665(e)(1).  In determining individual need consideration shall be given to such factors as the apportionee's claimant's income and living expenses, the amount of compensation available to be apportioned, the needs and living expenses of other apportionee claimants as well as any special needs, if any, of all apportionee claimants.  Id. 

III.  Analysis

The Appellant seeks an special apportionment of the Veteran's VA disability benefits, on behalf of the Veteran's minor child, A.K., in an amount greater than $555.00, during his period of incarceration (i.e. August 4, 2010 to September 27, 2012).  (See Appellant's August 2010 statement to VA).  

The Board has considered the evidence of record and the contentions of the Appellant, but finds that the evidence of record does not support an increase in the amount of apportionment to the Appellant, on behalf of her and the Veteran's minor child, A.K., in excess of $555.00.  

By way of background, the Veteran had a 100 percent rating for service-connected disabilities since August 26, 2007.  In August 2010, the Appellant filed a claim for an increase in apportionment of the Veteran's VA disability benefits on behalf of their minor child.  The Appellant provided a report of income and expenses in March 2011 for her and A.K.  Her itemized household expenses were $3,829.81 with a net monthly income of $1,936.00.  

In July 2011, a special apportionment decision took into consideration the new financial information from the Appellant and the RO increased the apportionment from $101.00 to $555.00, effective September 1, 2010.  The Appellant appealed the decision.  

In an August 2011 notice of disagreement, the Appellant stated that she was granted $1000 in apportionment the last time that the Veteran was incarcerated, and that her financial situation is worse today yet she is on receiving roughly half the amount at $555.00.  In an updated notice of disagreement, the Appellant also stated that she is a full-time student and provided information that she was registered for 12 hours of courses at the Dallas County Community College for Fall 2011.  However, the Veteran did not provide information relative to her monthly expenses and whether her income exceeds expenses. 

In March 2013, the Appellant provided an updated report of her income and expenses for her and A.K.  The Appellant reported that she had quit school in order work a full-time job where she was earning a gross wage of $4,000.  The Appellant also reported her expenses for rent, food, utilities, telephone, clothing, medical expenses and school expenses to be $4,060.00.  The Appellant also reported other expenses to include paying $190.00 each month for A.K.'s tutoring.  

The Board finds that is unclear whether the reported tutoring expense is already included under the itemized $700.00 for school expenses.  Even assuming that the $190.00 tutoring fee is in addition to the reported education expenses, her income to include gross wages from employment and VA disability apportionment still exceeds the expenses by more than a marginal amount.  Thus, during the Veteran's period of incarceration, the Appellant and A.K.'s basic living necessities were met.  Hardship contemplates an inability to pay for essentials such as food, clothing, shelter or medical expenses.  Such deprivations are not shown in this case.  There is no indication that the Appellant and A.K. have been deprived of adequate food, clothing, or shelter and that the special apportionment should be greater than $555.00.  Based on the foregoing, the Board finds that the Appellant's claim for an increased in the amount of the special apportionment should be denied.  

In reaching this determination, the Board sympathizes and acknowledges the Appellant's statements to the effect that the Veteran was in arrears of court-ordered child support payments.  She must, however, avail herself of the legal remedies afforded by her state to collect from the Veteran the due but unpaid child support. 


ORDER

Entitlement to an increased in the amount of special apportionment of the Veteran's VA disability benefits in excess of $555.00 on behalf of the minor child, A.K., is denied. 





____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


